Citation Nr: 1316117	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  11-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to an increased compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to February 1946, and from July 1951 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for hypertension.  Although service treatment records are negative for any findings or complaints related to hypertension, the Veteran's main contention is that his hypertension is  secondary to the service-connected posttraumatic stress disorder (PTSD).  

However, the Board observes that during the pendency of the appeal, a rating decision in January 2013, granted service connection for coronary artery disease (CAD).  As such, on remand, the Veteran should be examined and an opinion obtained on whether the Veteran's hypertension is caused or aggravated by his service-connected his service-connected CAD.  Moreover, the VA examiner should also address whether the Veteran's hypertension is related to service, or his service connected PTSD.  

Next, the Veteran claims that he is entitled to an increased rating for the service-connected bilateral hearing loss, currently evaluated as noncompensably disabling.  The Veteran's hearing loss disability was last examined by VA in February 2010.  Although the Veteran's last VA examination is not overly stale, review of the claims file shows that his bilateral hearing loss disability may have worsened.  Specifically, in April 2012 the Veteran's representative asserted that the Veteran's hearing loss had deteriorated since his most recent VA examination in 2010, and a new VA examination was requested.  As such, the Board finds that reexamination is needed to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, in a statement in September 2010 the Veteran reported that there were additional outstanding treatment records from the VAMC.  Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a service-connected disability, to include PTSD and CAD. 

The notice should also advise the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed hypertension disability and the relationship between the disorder, and the service-connected PTSD and CAD disabilities, as well as evidence showing that his hearing loss disability has worsened.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  The RO should obtain, either physically or electronically, all outstanding VA treatment records dated since May 2010.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  

4.  Schedule the Veteran for the appropriate VA examination to determine the current nature and etiology of the Veteran's hypertension.  The claims folder should be made available to and reviewed by the examiner and the examination report should note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner is asked to determine whether it is at least as likely as not that the Veteran's hypertension is etiologically related to service.  

b) The examiner is asked to determine whether it is at least as likely as not that the Veteran's hypertension was caused by a service-connected disability, to include PTSD or CAD.

c) The examiner is asked to determine whether it is at least as likely as not that the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include PTSD or CAD.  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include PTSD or CAD. 

5.  Then, readjudicate the claims.  If any benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





